Citation Nr: 0501759	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  02-05 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than December 
12, 2000, for a 70 percent rating for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date earlier than December 
12, 2000, for a total rating due to unemployability caused by 
service-connected disability (TR).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1968 to January 1972.  

This case was previously before the Board of Veterans' 
Appeals (Board) in May and July 2003.  Each time, it was 
remanded for further development.  Following the requested 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, confirmed and continued 
December 12, 2000, as the effective date for the veteran's 70 
percent schedular rating for PTSD and for his TR.  
Thereafter, the case was returned to the Board for further 
appellate action.

In December 2003, pursuant to the Board's July 2003 remand, 
the RO issued the veteran a Statement of the Case (SOC)with 
respect to a potential appeal for an increased schedular 
rating for PTSD.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  In a cover letter, the RO informed the veteran that 
in order to complete his appeal, he had to file a formal 
appeal.  The RO further informed the veteran of the time 
limits for doing so.  Despite such information, the veteran 
did not file a timely formal appeal respect to the claim of 
entitlement to an increased rating for PTSD.  Therefore, the 
Board has no jurisdiction over that claim and it will not be 
considered below.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.101 (2004).  

In July 2003, the VA revoked the authority of the veteran's 
then-representative, to represent clients before the VA.  In 
September 2004, the veteran appointed the Disabled American 
Veterans to represent him.


FINDINGS OF FACT

1.  On December 12, 2000, the RO received the veteran's 
original claim of entitlement to a rating in excess of 70 
percent for PTSD and for a TR.

2.  In a January 2002 rating decision, the RO raised the 
schedular rating for the veteran's PTSD from 30 percent to 70 
percent, effective December 12, 2000.  
3.  In a January 2002 rating decision, the RO granted the 
veteran a TR, effective December 12, 2000.  

CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 12, 
2000, for a 70 percent rating for PTSD have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5110(a) (West 2002); 38 C.F.R. 
§§ 3.159, 3.400(o)(1) (2004).  

2.  The criteria for an effective date prior to December 12, 
2000, for a TR have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5110(a) (West 2002); 38 C.F.R. §§ 3.159, 3.400(o)(1) 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The VA has a statutory duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159.  In so doing, the VA must notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In particular, the RO 
must ensure that the veteran has been notified of the 
following:  (1) the information and evidence not of record 
that is necessary to substantiate each of his specific 
claims; (2) the information and evidence that VA will seek to 
provide; (3) the information and evidence that the veteran is 
expected to provide; and (4) the need to furnish the VA any 
evidence in his possession that pertains to any of his 
claims, i.e., something to the effect that he should give the 
VA everything he has pertaining to his claims.

By virtue of information contained a letter, dated in 
December 2002; the veteran and his representative were 
notified of the evidence necessary to substantiate and 
complete a claim for VA benefits.  Information was noted to 
be non-evidentiary facts, such as his address of Social 
Security number or the name and address of a medical care 
provider who could have evidence pertinent to his claim.  
The RO stated that in order to support his claims, the 
veteran would need to furnish evidence tending to show that 
he was unemployable or that his PTSD had been 70 percent 
disabling during and after the year prior to his claims.  The 
RO noted that in the alternative, the veteran could show that 
he had submitted a claim between September 18, 1997 (the date 
of the last final denial of an increased rating for PTSD), 
and December 12, 2000.  

The RO also noted that it would request records held by 
Federal agencies.  The RO informed the veteran that it would 
make as many requests as necessary to obtain such records, 
unless it decided that it was futile to continue to do so or 
it concluded that such records did not exist.  The RO further 
informed the veteran that it would make reasonable efforts 
help him try to get other relevant evidence, such as private 
medical records, employment records, or records from state or 
local government agencies.  The RO noted that it would tell 
the veteran if it was unable to get the requested records.  
The RO also notified the veteran that he could submit obtain 
and submit any lay statements in support of his claim.  The 
RO noted that it would assist him by providing a medical 
examination or getting a medical opinion if it decided it was 
necessary to make a decision in his claim.  

The RO notified the veteran that he had to respond in a 
timely manner to its requests for specific information and 
give it enough information about his records so that it could 
obtain them from the person or agency that had them.  He was 
notified that if he wished the VA to obtain medical records, 
he would have to provide specific information, including the 
name and address of the person, agency, or company who had 
the records; the time frame covered by the records; and, in 
the case, of medical records, the condition for which he was 
treated.  The RO stated that it would notify the veteran if 
the holder of the records declined to provide them or asked 
for a fee to provide them.  The RO noted, however, that it 
was ultimately the veteran's responsibility to make sure that 
it received all of the evidence necessary to support his 
claim.  

The VA told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
The VA also notified him of what to do if he had questions or 
needed assistance and provided a telephone number and address 
where he could get additional information.  A courtesy copy 
of the VA's December 2002 letter was also sent to the 
veteran's then-representative.

In addition to the December 2002 letter, the veteran was 
provided with copies of the Board's remands, dated in May and 
July 2003; the Statement of the Case (SOC), issued in May 
2002; and the Supplemental Statement of the Case (SSOC), 
issued in June 2003.  They further notified the veteran and 
his representative of the evidence necessary to substantiate 
his claims of entitlement to effective dates earlier than 
December 12, 2000, for his 70 percent rating for PTSD and for 
his TR.  Indeed, the SOC set forth the relevant text of 
38 C.F.R. § 3.159.  The SOC and the SSOC also identified the 
evidence that had been received by the RO.  

The following evidence has been received in support of the 
veteran's appeal:  records reflecting the veteran's treatment 
from October 1994 through January 2002 at the VA Medical 
Centers (MC's) in Battle Creek and Saginaw, Michigan; the 
report of an examination performed by the VA in August 2001; 
and correspondence, dated from June 2001 to January 2002, 
between the VA and the Social Security Administration.  The 
veteran has been informed of his right to have a hearing in 
association with his appeal; however, to date, he has 
declined to exercise that right.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
evidence to support the claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by the VA), which could be used to support the 
issues of entitlement to effective dates earlier than 
December 12, 2000, for a 70 percent rating for PTSD and for a 
TR.  As such, there is no reasonable possibility that further 
development would lead to any additional relevant evidence 
with respect to those issues or be helpful in light of the 
current record.  Therefore, further development is 
unnecessary in order to meet the VA's statutory duty to 
assist the veteran in the development of his claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

In light of the foregoing, there is no prejudice to the 
veteran due to a failure to assist him in the development of 
his claims.  Therefore, the Board will proceed to the merits 
of the appeal.  

II.  Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2004).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1 (2004).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

PTSD is rated in accordance with the criteria set forth in 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2004).  A 70 
percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  
A TR may be granted where the evidence shows that the 
veteran, by reason of his service-connected disabilities, is 
precluded from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).  Where, 
as here, there is only one such disability, it must be 
ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  

In this case service connection is in effect only for PTSD, 
evaluated as 70 percent disabling.  While that rating is 
sufficient to meet the schedular criteria under 38 C.F.R. § 
4.16(a), it is not dispositive of the issue.  The Board must 
still determine whether the veteran is, in fact, unemployable 
due to his service-connected disability. 

Generally, the effective date of an award of increased 
compensation for service-connected disability shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  There is an 
exception in that the effective date may the earliest date as 
of which it is ascertainable that an increase in disability 
has occurred, provided that the application therefor is 
received within one year from such date.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2004). 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2004). 

Applicable statutory and regulatory provisions require VA 
look to all communications from the veteran which may be 
interpreted as applications or claims -- formal and informal 
-- for benefits.  In particular, VA is required to identify 
and act on informal claims for benefits.  38 C.F.R. 
§§ 3.1(p), 3.155(a) (2004).  See Servello v. Derwinski, 3 
Vet. App. 196 (1992).  However, the mere presence of the 
medical evidence does not establish an intent on the part of 
the veteran to seek service connection.  The appellant must 
have asserted the claim expressly or impliedly.  Brannon v. 
West, 12 Vet. App. 32, 35 (1998).

By a rating action, dated in May 1996, the RO granted the 
veteran's claim of entitlement service connection for PTSD.  
It assigned a 30 percent rating for that disorder, effective 
in November 1995.  In September 1997, the RO confirmed and 
continued that rating.  The veteran was notified of each of 
those decisions; as well as his appellate rights; however, a 
notice of disagreement was not received in either case with 
which to initiate the appellate process.  Therefore, those 
decisions became final under the law and regulations the in 
effect.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1995).  

The veteran's claims for an increased rating for PTSD and for 
a TR were received by the RO on December 12, 2000.  By a 
rating action, dated in January 2002, the RO raised the 
veteran's rating for PTSD from 30 percent to 70 percent and 
granted the veteran's claim for a TR in accordance with the 
provisions of 38 C.F.R. § 4.16.  In each case, the RO 
assigned an effective date of December 12, 2000, the date of 
the receipt of the claim.  

The veteran's contentions notwithstanding, there is 
absolutely no evidence of any correspondence, dated between 
September 1997 and December 12, 2000, which could even be 
liberally construed as a claim for an increased rating for 
PTSD or for a TR.  Thus, neither of the claimed earlier 
effective dates is not warranted on that basis.  

The records do show that between December 12, 1999, and 
December 12, 2000, the veteran did receive treatment from the 
VA for various disabilities.  In May 2000, he requested pain 
medication and vitamins.  He also reported that he had been 
acting funny and his family stated that he had been acting 
odd.  During depression screens in May and September 2000, he 
responded that in the past month, he had been feeling down, 
depressed, or hopeless.  He also responded that he had little 
interest or pleasure in doing things.  Nevertheless, he 
denied feeling suicidal.  

In August and September 2000, the veteran was hospitalized by 
the VA on two occasions, primarily for the treatment of 
alcohol and drug problems.  Although his history of PTSD was 
noted and he claimed a long history of insomnia, mental 
status examinations revealed that he was alert and oriented, 
as well as cooperative.  He did not demonstrate any suicidal 
or homicidal behavior; and he reportedly took no psychotropic 
medication.  His mood was euthymic, and his affect was 
appropriate.  Moreover, his speech was goal-directed and 
normal in tone and pace.  He denied auditory or visual 
hallucinations; and his memory was grossly intact.  Although 
he complained of sleep impairment, his energy level and 
appetite were reportedly good.  His insight into his 
condition was deemed to be fair.   

Not only were the psychiatric findings relatively limited 
between May and September 2000, there was no competent 
evidence that the veteran was unemployable due to his PTSD.  
In fact, during that time, he did not even approximate the 
schedular criteria for a 70 percent rating for that disorder.  
There was simply no competent evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting his ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Absent such findings, the veteran could not 
demonstrate the criteria for a 70 percent rating for PTSD or 
a TR during the year prior to the receipt of his claim for an 
increased rating.  

In light of the foregoing, there is no basis for an earlier 
effective date for a 70 percent rating for PTSD or for a TR.  
The date of the receipt of the receipt of the claim controls; 
and therefore, the effective date for those ratings (December 
12, 2000) is confirmed and continued.


ORDER

Entitlement to an effective date earlier than December 12, 
2000, for a 70 percent rating for PTSD is denied.

Entitlement to an effective date earlier than December 12, 
2000, for a TR is denied.  



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


